for hl* l*bon QI 4 aaI**Iorl bad* or 01;8 aawl U*Ir. l?atheF,
the quertlon hhgor  qma vhether or not be i.m tIevotIng
                                                      hi* bIme,
enew and *kit1 in the pweult of an owupatlon, roa8tIfmor t-e
Par the purpo86 of umlng a lIv*lIhoodor se&lagronq.
            'PheluSorra,to~tem~~~Jh4t~roraot*~~oai8
folloviq    one of th6 oocup5tIon8 *ought to k              taxed by mubtllvfrlon
10 of thI* Artltle,w rult look to the nutawe an4 roqn of hi*
oaoupatlQl3ud hu*Ine**tuther than tha nealam es paymentvhloh
obtaina la mab bwfrwrr to e-mate                    hlm for hia labova or whoth-
or h6 la aslledun "*goat*er an *e8kplge.~ H*ppllf,in the la-
lt8nt oa*e, th* xagIsl*ttwmha*, by amwe deSInltIan,me e0vn
th e M tur a8neloQpe    osthe    bu#lne**vhl6h          1tintaaodt0     taxI   bEa
if any perrosaI* puxwIng luoh B\ulBo**,8II*catutorI.lyd.fIaeu,*
tax VI11 eaonm re&*nsle8*OS the wthod of reumpon8e OF tha Emme
vhluhmaybeml*t~        atta&ee  co *nehslqplajrwnt.
          liesaw,
                rafOrrIl%gto tbca”*tatute   quoted rbew, it vlll be
mew that an 'Saaurawe uljwter a "galmmlegma" or* "rpwinl
qpnt," lror the very mtuu   0S he iraaatlow    a8tl butl** ~*oribad
rpb e0sinrb, 0~0m808 ei8awiaarrm 00m-a urb             nrl BupoPvI-
*ion lnan exeoutlw oapault~ovw thebualmrr 0f- ui inrwoe    6m-
                            or over the m3Juatment
patty in the State OF eiwi0t,                    or lowe*, th0
pg&6~l.g8;~t~Imk8
               or over local or zwozdlng qam%le* crit&o a-
              . Ia other vo r dalwh
                                 ,           8dtr     In 8 ropre*ontatIre oqm-
aity Sorand inkhlf      oftlm a-,     rather thrn 119thenem oler-
Iwl0a     oIt;Jortbaosdlnmy   awgtlgH,~*thattaal*~e&ln
*ttriot rati* TlmlImosburrocrtiarlbdmmulyrnt&&M%a@oyao
18 8mttrcl8 eifsmat to ~VS krt 8~4thei8t3w8ias ee       be fat-
1088 hen,    be6mbao It -8      never W      Intent108 ol tba La~irlrtuu
ua I* not nov whalAia& thac#ro      rp1gw    ar r8rvaatOtan
in8uramoeaaapany;68 that tea hw been &eSInd by tha oourt8,In
5 ltrl*t lem3 and toahnlo81 *mwo, rhmld f8ll rithla the purdew
and 80ope of thla tu mw*uPe. lldh8r it 18 imp op3nlcusd ve 80
uw180, that to tletemlrw taxablllt~ in any give %a8tuw, zef*r-
on00 nuat be h8e aol*ly to t&e ~t\m mad *ape of tbo bwItae88
Ximor8ble QMx-ge8. abeppar% Page 6


not he    &eta      ia the 65aow(r:owry QP w*a%tIvo mo:t]r                   mot Sorth
In tha statutory daSla:tlan en4 perfame &tie* OS lup ewi*im
ud Juesment overtheodjurkantosl~*o*          aadplewlng OS r%*lu,
lllLa eo r lnee.  Sf th taisl%untY  to e x la in   glvtm In*ta wo
                                               t duly
l~eia'pim4v5 is doubt~eaa, ervm 2.n etFlot lav, M sEw2t of the
awpaq? wthtw than SA emplepe atnd till be pamting * busIneraor
omupattvn wbtcb fR ;~anem19,~  wco~~nieasdto be taxob1.s.Th6 term
lr p lQY-      ,”
              mR the othiw lan:p~ge addstl tg the last aaweqent or
this Ibat,w?.advubtle*nim3o??porat%Q   by the Lr:JFrrlsture,
                                                           & * splrft
of ebvxdant c~~utkn, to olwtmve~t *ny tvaslarOS thlr oaauptlan
tax by the Qevice of pe~lmjme vho I*, la fact, an IMuwnaa aeAjwt-
lP tar b yensF31 01s special Bxent, In 80 f&r LI his dutlO8bw Oon-
OOmae, 0116 rslsryberim wther thba I%o6alDI*RlQa     br*I* mul mlllag
him an 6mplcyee0s the dampmy. If all tb8 terms and wqnIrue2ata
or th6    atatuto~            d*SlnltIQn   bw   prerent then w       ilad   thbt 6   lm8lne#$
la \HiZ& pOrSUbd vithln the Cw#titUtti?n6~  )I6)DSC 80 b8 t6 k habjeat
to sn oeotrp8tivatar, and neither tb* apirlt nor t&o Zotter OS Art:-
010 8, UmtI6n 1, C~stltIttlon  of T+a#, IS l.xzSrInged,   w the 8tbtut6
v&et *m*ideMstion.
          Isatly,we SZnQ thbt Article 7064(a)Verncrp~~~ T~xaa Civil
Statutes, loot& In pur letter   of suheS*rIen, vi11 sot bbr tb oal-
lwitlcm af the ocaupbtltont&x levlv8 by ?%b&tvt*ian 10 c~f 4rtlolo
7047, vornon~6Texas Ciril 3tatutao. Quite two the statute*WY-
reptad tc was ermted.aubsopwnt    EC the tax raeaeuwunder cowtd-
oration haw,as    lad meMe4, 80 Iu: to *c&ml an& IwplIo4lympal
tha latt&r, ebrliar Act, fa 60 Ser *L the two am In*dn*~*tent  and
irnaoaaltiblor But we a0 not S%w sue& l eontl1t:an    to exlrt k-
0auao the ax~tlvr? arrcr&edtn Artsole70468,VemoP’a Twaa OlVll
statutes, ot 66rtalnInrtwuaer axygan%xatIonr  trae rll taror 08 lioeaue
fees exempt the g&was moslptn tsx levIedea muchSanuuraa oapma-
se.,    a008     not    PMI    to   pwwm    6mmgea   2~    tim   bukw8~       tuti    rrr   sub-
eivi8:0n10 OS APt:bi6~047, vttm4m’a ~mrs CIV:~ awut08.     *
43eorPpstIon
           tsx. brsad upim groae paa:nm noelvo4? by oerkir! In-
mawawe ecmpaaies,whleh ie provided by ,Avtlalr756&, Vemaa*r Texrr
Civil Etatatea,to be the Oazr tu on etaahatmpanlea, la aptart
popmna, s:rms or corparatiow et&~8pJe in the bwlaers or ~blmww#
In ml* stats,vhIx* ohs Q6cupat1tva tax leviedby §ubtltvi*laD
                                                           10 QS
~~ptiole m3, verma~n Tcxfsncivsl Stbtuwaa,under cowIdewtIon hew,
tioeanot wet upon t&6 crampamybut trpm l.wuwnae adjuster,end 6ee
t.ialza
      genewl vr npeclnl ageratsof the owp8ay.                        Tvo dlilerarnt bud-
aea~e* aw LnvolveU(see state **. Wee&m,et al, 3 Se. 543) aat%
thewfaw          aald     Artiolo 7fHa, V*mos’*           Twma Clvll Strtutom, br            no
a&tion         to      ttm iacrtarat QuartiQaa.